Case 1:17-cr-00372-JS-GRB Document 506 Filed 09/06/19 Page 1 of 1 PageID #: 2844
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
 WK:KTF                                                271 Cadman Plaza East
 F. #2016R01805                                        Brooklyn, New York 11201



                                                       September 6, 2019

 By ECF & FedEx

 Joseph W. Ryan, Jr., Esq.
 Melville Law Center
 225 Old Country Road
 Melville, New York 11747-3111

                Re:     United States v. Michael Watts
                        Criminal Docket No. 17-372 (S-2) (JS)

 Dear Mr. Ryan:

                The government provides herewith: (1) its preliminary witness and exhibit lists,
 and (2) an electronic copy of the exhibits, in advance of the October 7, 2019 trial of this matter.
 The government reserves the right to amend or supplement these lists.

                                                       Very truly yours,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney


                                               By:               /s/
                                                       Whitman G.S. Knapp
                                                       Kaitlin T. Farrell
                                                       Assistant U.S. Attorneys
                                                       (718) 254-6107/6072


 c.c.: Clerk of the Court (JS) (by ECF & Hand)
